DETAILED ACTION
The following is a Reasons for Allowance. In response to Examiner’s communication of 5/12/21, Applicant, on 8/11/21, presented arguments for further consideration. Claims 1, 4-5, 7, 9, 13, 15-18, 22-23, and 25-32 are pending in this application and have allowed as indicated below
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant’s amendments are acknowledged.
The 35 USC 103 rejections of claims 1, 4-5, 7, 9, 13, 15-18, 22-23, and 25-32 are withdrawn in light of Applicant’s amendments and explanations.

Subject Matter Overcoming Prior Art
Claims 1, 4-5, 7, 9, 13, 15-18, 22-23, and 25-32 are allowable. 

Reasons for Overcoming the Prior Art
The following is a statement of reasons for the indication of allowable subject matter: 
The following limitations of claim 1, 
A system comprising: an inventory of vehicles that includes two or more vehicles of different makes and models, the inventory of vehicles including at least one self-driving vehicle configured to drive itself to a first location; 
and a computing system configured to perform operations that comprise: receiving, from a database linked to a user device associated with a user, a travel itinerary of the user that indicates a date and time of travel, a destination, personal preferences, or a combination thereof, wherein the receiving from the database is separate from manual input by the user at the time of the receiving from the database;
determining parking conditions of the destination at the date and time of travel; 
automatically selecting a first vehicle from the inventory of vehicles for the user based on the travel itinerary and the parking conditions, the first vehicle further selected based on determining a vehicle make and model suited for the user based on the travel itinerary and the parking conditions; 
determining a presence of the user device associated with the user at a departure location at the date and time of travel; 
and automatically dispatching, the first vehicle, the first vehicle driving itself without human operation to the departure location, wherein upon arriving at the first location, the user takes control of the first vehicle.
in combination with the remainder of the claim limitations are neither taught nor suggested, singularly or in combination, by the prior art of record. Furthermore, neither the prior art, the nature of the problem, nor knowledge of a person having ordinary skill in the art provides for any predictable or reasonable rationale to combine prior art teachings. Independent claims 9 and 17, and dependent claims 4-5, 7, 13, 15-16, 18, 22-23, and 25-32 are likewise allowable. 
The closest prior art of record is described as follows:
Raj (U.S. Patent Application Publication Number 2016/0216421) – The abstract provides for the following: In accordance with one embodiment a person uses a personal transport vehicle to ride to a pickup point.  At the pickup point, both the person and his/her personal transport vehicle get on a carrier vehicle.  Carrier vehicle transports them from the pickup point to the drop off point.  While in transit, the carrier vehicle also recharges the battery on the personal transport vehicle.  Hence the acronym CONGO, stands for Charge ON the GO.  At the drop off point person gets off the carrier vehicle along with the personal transport vehicle and covers the remainder of the distance to the desired destination on the personal transport vehicle.  According to one embodiment persons use an application software on a smart phone to communicate their requests for a ride to a scheduler system and receive directions therefrom.  A scheduler system receives requests and status updates from persons and carrier vehicles and controls the overall operation of the transportation system.
Mohebbi et al. (U.S. Patent Application Publication Number 2012/0078672) - The abstract provides for the following: An automated method for establishing ride-sharing routes is disclosed.  A plurality of requests for transportation between a plurality of start locations and a plurality of end locations is received.  A route is determined that includes the plurality of start locations and plurality of end locations as a function of at least one of the following criteria: a service level agreement with at least one transportation requestor, real time traffic conditions real time weather conditions, and distance between the first start location and the last end location.  A mobile resource is selected that satisfies at least one of the criteria relied on to determine the route.  The determined route 
O’Sullivan (U.S. Patent Application Publication Number 2008/0195428) - The abstract provides for the following: The network system matches the supply and demand of transportation services by incorporating unused transportation capacity (i.e., empty seats) with a real-time allocation and matching service that enables individuals and goods to conveniently hire that capacity with attractive pricing, rapid responsiveness, better information availability and trusted security.  The network system provides an electronic registry of capacity containing an indication of the spare transport capacity and location of a plurality of transport vehicles, an electronic registry of demand containing an indication of the demand for transportation needs of a plurality of individuals and a central processing capability to effect a match of the transport capacity of at least one transport vehicle with the transport demand of at least one individual.
Meyer et al. (U.S. Patent Application Publication Number 2011/0054956) - The abstract provides for the following: The invention relates to a system capable of electronically matching transportation reservations with existing, new, or potential reservations, so that the orders can be combined, the reservation shared between requesting parties, utilization and management of transportation provider inventory and costs can be optimized, and savings opportunities for customers may be provided.  Costs may also be divided proportionally based on a combination of distance and/or time traveled, or other cost accrual methods per riding party, and split/billed electronically via the reservation system.  The system can operate as a standalone reservation repository or in concert with one or many existing reservation providers.
Abhyanker et al. (U.S. Patent Application Publication Number 2014/0172727) - The abstract provides for the following: A method, device, and system of a short-term automobile renting system and method are disclosed.  In one embodiment, a method of a dispatch server includes associating a user with a ride request system and determining that the user has requested to be picked-up at a geo-spatial location associated with a pick-up address of the user.  The geo-spatial location is determined based on any of a current geo-spatial location of a mobile device through which the user requests the pick-up and/or a manually entered address in the mobile device of the user that is communicatively coupled with the dispatch server in this aspect.  A private vehicle is automatically dispatched in the geo-spatial vicinity of the geo-spatial location associated with the pick-up address of the user using a processor and a memory.
Amrinder Arora et al. “Automated Ride Share Selection using Vehicular Area Networks.” The abstract provides for the following: This paper considers the possible application of ride share services in Vehicular Area Networks. We propose a system architecture and protocol for this specific application using the Vehicle to Vehicle (V2V) and Vehicle to Road (V2R) communications. We present how the system would integrate with the current VANET infrastructure and the On-Board Unit, and present algorithms for selection of ride share options. We also present simulation scenarios and theoretical analysis of the likelihood of finding an acceptable ride share option using the proposed system, and analyze the expected network overhead caused by the system.
Clark McCall et al.( China Patent Publication Number CN 103050003 A)  The abstract provides for the following: Implementing a ride share service includes determining a route for an operator of the vehicle and accessing user preferences of the 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW H. DIVELBISS whose telephone number is (571) 270-0166. The fax phone number is 571-483-7110. The examiner can normally be reached on M-Th, 7:00 - 5:00. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerry O’Connor can be reached on (571) 272-6787.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would 
 
/M. H. D./
Examiner, Art Unit 3624


/Jerry O'Connor/Supervisory Patent Examiner,Group Art Unit 3624